Citation Nr: 1635785	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  12-12 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include residuals of a C5-6 and C6-7.

2.  Entitlement to service connection for a thoracolumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active military service from April 1967 to January 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  As procedural history, a rating decision in October 2010 denied service connection for the disabilities at issue.  Within one year of notice of the determination, additional relevant evidence was received, and the July 7, 2010 claim was readjudicated in the September 2011 rating decision.

In August 2014, the Veteran provided testimony at a Travel Board hearing.  A transcript of the hearing is of record.  

In October 2014, the Board remanded the claims for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record reflects that there are outstanding records which are potentially pertinent to the claims on appeal.  In August 2015 correspondence, it was reported that the Veteran had recently undergone an MRI of his spine at the Minneapolis VA Health Care System Medical Center (VAMC) and that adjudication of the claims should reflect consideration of this evidence.  The RO last adjudicated the issues on appeal in a Supplemental Statement of the Case (SSOC) that was issued in June 2015.  The June 2015 SSOC reflects that treatment records from the Minneapolis VA Health Care System dated from June 2014 to March 2015 had been reviewed.  

In light of the Veteran's contentions, updated treatment records since March 2015, should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992) (per curiam) (indicating that documents, such as medical records generated by VA, are considered constructively part of the record before the Board).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain and associate with the claims file all outstanding treatment records dated from March 2015 to the present from the Minneapolis Health Care System. 

2.  Thereafter, the AOJ should readjudicate the Veteran's claims. If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and allowed an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




